         Case 3:20-cv-02017-YY          Document 8        Filed 11/20/20      Page 1 of 4




Edward H. Trompke, OSB #843653
ed.trompke@jordanramis.com
Joseph A. Rohner IV, OSB #064919
josephsolmer@jordanramis.com
Christopher K. Dolan, OSB #922821
chris.dolan®jordanramis.com
JORDAN RAMIS PC
Two Centerpointe Dr., 6'h Floor
Lake Oswego, Oregon 97035
Telephone: (503) 598-7070
Facsimile: (503) 598-7373

Attorneys for Plaintiffs Oregon Restaurant and
Lodging Association and Restaurant Law
Center




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION

OREGON RESTAURANT AND LODGING                         Case No.     3: 20-cv-2017
ASSOCIATION, an Oregon Domestic Non-
Profit Corporation; and RESTAURANT LAW                DECLARATION OF DANI
CENTER,                                               ROSENDAHL IN SUPPORT OF
                                                      PLAINTIFFS' MOTION FOR
               Plaintiffs,                            TEMPORARY RESTRAINING ORDER

       v.                                             EXPEDITED CONSIDERATION
                                                      REQUESTED
KATE BROWN, in her official capacity as the
Governor of the State of Oregon,                      HEARING REQUESTED

               Defendant.


       I, Dani Rosendahl, hereby declare:

       1.      I make this declaration based upon my personal knowledge, and 1 am competent

to testify to the matters stated in this declaration. I make this declaration in support of Plaintiffs'


Page 1— DECLARATION OF DANI ROSENDAHL IN
            SUPPORT OF PLAINTIFFS' MOTION FOR
            TEMPORARY RESTRAINING ORDER
                                                                                    54164788214816-2561-0962.2
            Case 3:20-cv-02017-YY       Document 8      Filed 11/20/20     Page 2 of 4




Motion for Temporary Restraining Order. The Oregon Restaurant and Lodging Association is

authorized to act on behalf of me and my business in addressing Governor Kate Brown's

COVID-19 related executive orders.

       2.      I am the Director of Operations for The Pit Stop Sports Bar and BBQ Grill in

Beaverton, Oregon. This establishment is duly authorized to carry on business in the state of

Oregon and in Washington County, and it is subject to applicable health department regulations.

       3.       Our sales year to date, as compared to last year, are down 26.2%. Our net

ordinary income is already down 36.7% as compared to last year. We are also losing lottery-

based income (down 17.1%), ATM income (down 31.4%), pool table income (down 83.6%), and

interest income (down 14.6%) all as compared to last year.

       4.       More disconcerting, however, is the losses sustained during the first "shut-down"

after the pandemic began (March 18, 2020 through May 30, 2020), as compared to the same

period of time last year. During this time period, our sales were down 91.2%, net ordinary

income was down 256%, and our total net income (including income from sales, ATM, pool

table, lottery, etc.) was down 655.6%, representing a significant loss which is not sustainable.

       5.       We have spent approximately $5,000 to modify both our indoor and outdoor

spaces to accommodate for pandemic related regulations allowing for in-person dining prior to

Governor Brown's Executive Order issued earlier this week. We've lost approximately $4,000

in perishable inventory as well.

       6.       Although we are currently offering take-out and delivery food orders, these sales

do not even come close to paying the bills. It actually costs us money to stay open for these

types of orders. Our temporary off premise license from the OLCC to sell cans and bottles of




 Page 2 - DECLARATION OF DANI ROSENDAHL IN
             SUPPORT OF PLAINTIFFS' MOTION FOR
             TEMPORARY RESTRAINING ORDER
                                                                                 541164-78821 4816-2561-0962.2
         Case 3:20-cv-02017-YY          Document 8     Filed 11/20/20     Page 3 of 4




beer, cider, and wine has expired. The license fee to keep it was too much versus what we sold

in product to justify paying the fee.

       7.      At any one time, this business employs approximately 16 full-time and part-time

employees. As a result of Governor Brown's most recent Executive Order prohibiting :in-person

dining, we have been forced to lay off all our employees except the General Manager and our

Kitchen Manager, although they will both be working fewer hours. If the 2-week freeze period

ordered by the Governor extends beyond 2 weeks, we will be forced to lay both the General

Manager and Kitchen Manager off, and close the kitchen altogether. Both the General Manager

and the Kitchen Manager have worked for us for over 9 years. Moreover, this will result in the

loss of their health insurance. Covered under our plan are 3 adults and 5 children. The longer

the Governor's moratorium on in-person dining continues, the harder it will be to re-open.

        8.     The current freeze-period has already resulted in a loss to us. Our sales yesterday,

November 18, 2020, totaled only $147.50. This was less than our labor costs incurred that day.

///

III

11 I

III

II I

III

III

III

III

III


Page 3 — DECLARATION OF DANI ROSENDAHL IN
         SUPPORT OF PLAINTIFFS' MOTION FO►R
         TEMPORARY RESTRAINING ORDER
                                                                                54164 78W.14 4416-2561-004/
            Case 3:20-cv-02017-YY       Document 8      Filed 11/20/20     Page 4 of 4




       9.       My husband has personally guaranteed the lease under which the establishment

operates, and he will be personally lia.bic if we can no longer continue operations and are forced

to terminate the lease. Moreover, we have numerous contracts with vendors that we will have to

pay if we terminate those agreements as well.

       I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST

OF MY KNOWLEDGE AND BELIEF AND THAT I UNDERSTAND IT IS MADE FOR USE

AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY OF PERJURY.
                     "e-A
      DATED this / a
                   7 day of November, 2020.




                                            By:                e tUleflid,
                                                  Dani Rosenda 1




 Page 4 -    DECLARATION OF DANI ROSENDAHL IN
             SUPPORT OF PLAINTIFFS' MOTION FOR
             TEMPORARY RESTRAINING ORDER
                                                                                 5416498821 4816-2561-0962.2
